UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Core Equity Fund Shares Value ($) Common Stocks 98.6% Consumer Discretionary 10.5% Auto Components 0.0% Lear Corp. Diversified Consumer Services 0.3% Coinstar, Inc.* (a) Hotels, Restaurants & Leisure 0.6% Brinker International, Inc. (a) MGM Resorts International* (a) Starbucks Corp. Household Durables 0.9% Sony Corp. (ADR) Whirlpool Corp. (a) Media 2.8% CBS Corp. "B" Charter Communications, Inc. "A"* Comcast Corp. "A" (a) Comcast Corp.Special "A" DISH Network Corp. "A" Gannett Co., Inc. Lions Gate Entertainment Corp.* (a) Omnicom Group, Inc. (a) Regal Entertainment Group "A" (a) Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. "B" Multiline Retail 1.8% Dillard's, Inc. "A" (a) Macy's, Inc. Sears Holdings Corp.* (a) Specialty Retail 4.0% Aaron's, Inc. Best Buy Co., Inc. (a) Home Depot, Inc. (a) Ross Stores, Inc. The Gap, Inc. (a) TJX Companies, Inc. Textiles, Apparel & Luxury Goods 0.1% Carter's, Inc.* Consumer Staples 10.8% Beverages 0.5% Monster Beverage Corp.* (a) Food & Staples Retailing 2.9% CVS Caremark Corp. Kroger Co. (a) Safeway, Inc. Whole Foods Market, Inc. (a) Food Products 2.7% Archer-Daniels-Midland Co. Bunge Ltd. Dean Foods Co.* Kraft Foods, Inc. "A" The Hershey Co. Tyson Foods, Inc. "A" Household Products 0.9% Church & Dwight Co., Inc. (a) Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.5% Herbalife Ltd. (a) Nu Skin Enterprises, Inc. "A" (a) Tobacco 3.3% Altria Group, Inc. (a) Lorillard, Inc. Philip Morris International, Inc. Energy 9.3% Energy Equipment & Services 1.2% Helix Energy Solutions Group, Inc.* Transocean Ltd. Weatherford International Ltd.* Oil, Gas & Consumable Fuels 8.1% Cheniere Energy, Inc.* (a) Chevron Corp. Cobalt International Energy, Inc.* (a) CVR Energy, Inc.* Energy XXI (Bermuda) Ltd. (a) Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Statoil ASA (ADR) (a) Sunoco, Inc. (a) Tesoro Corp.* (a) Valero Energy Corp. Western Refining, Inc. (a) Financials 16.6% Capital Markets 0.5% State Street Corp. (a) Commercial Banks 3.7% KeyCorp Regions Financial Corp. SunTrust Banks, Inc. Susquehanna Bancshares, Inc. Wells Fargo & Co. Zions Bancorp. (a) Consumer Finance 3.3% American Express Co. Capital One Financial Corp. (a) Discover Financial Services Diversified Financial Services 1.5% Bank of America Corp. Citigroup, Inc. (a) JPMorgan Chase & Co. Moody's Corp. (a) Insurance 5.0% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG (a) Allstate Corp. (a) American International Group, Inc.* (a) Chubb Corp. Fidelity National Financial, Inc. "A" (a) Loews Corp. MetLife, Inc. (a) PartnerRe Ltd. RenaissanceRe Holdings Ltd. XL Group PLC Real Estate Investment Trusts 2.6% American Capital Agency Corp. (REIT) (a) Brandywine Realty Trust (REIT) CBL & Associates Properties, Inc. (REIT) Hospitality Properties Trust (REIT) Taubman Centers, Inc. (REIT) (a) Weyerhaeuser Co. (REIT) (a) Health Care 14.7% Biotechnology 1.4% Amgen, Inc. Amylin Pharmaceuticals, Inc.* (a) Regeneron Pharmaceuticals, Inc.* Health Care Providers & Services 6.6% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Community Health Systems, Inc.* Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. (a) Pharmaceuticals 6.7% Abbott Laboratories AstraZeneca PLC (ADR) (a) Bristol-Myers Squibb Co. (a) Eli Lilly & Co. Forest Laboratories, Inc.* Johnson & Johnson Merck & Co., Inc. Par Pharmaceutical Companies, Inc.* (a) Pfizer, Inc. Industrials 10.6% Aerospace & Defense 2.7% Boeing Co. Honeywell International, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Raytheon Co. (a) Airlines 2.9% Alaska Air Group, Inc.* Delta Air Lines, Inc.* (a) Southwest Airlines Co. U.S. Airways Group, Inc.* (a) United Continental Holdings, Inc.* (a) Building Products 0.4% Masco Corp. USG Corp.* (a) Construction & Engineering 0.6% Chicago Bridge & Iron Co. NV Quanta Services, Inc.* URS Corp. Electrical Equipment 0.1% General Cable Corp.* Industrial Conglomerates 1.4% General Electric Co. Koninklijke Philips Electronics NV Tyco International Ltd. Machinery 1.5% AGCO Corp.* (a) Caterpillar, Inc. Ingersoll-Rand PLC ITT Corp. (a) Oshkosh Corp.* Professional Services 0.1% Robert Half International, Inc. (a) Road & Rail 0.3% Avis Budget Group, Inc.* Con-way, Inc. (a) Trading Companies & Distributors 0.6% United Rentals, Inc.* Information Technology 16.8% Communications Equipment 0.7% Brocade Communications Systems, Inc.* Cisco Systems, Inc. (a) Computers & Peripherals 4.9% Apple, Inc.* Dell, Inc.* Lexmark International, Inc. "A" (a) Seagate Technology PLC (a) Western Digital Corp.* Electronic Equipment, Instruments & Components 0.6% Avnet, Inc.* Flextronics International Ltd.* Tech Data Corp.* (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 2.3% AOL, Inc.* (a) Google, Inc. "A"* IAC/InterActiveCorp. (a) Yahoo!, Inc.* IT Services 3.4% Alliance Data Systems Corp.* (a) Computer Sciences Corp. (a) Fiserv, Inc.* International Business Machines Corp. Lender Processing Services, Inc. MasterCard, Inc. "A" (a) Total System Services, Inc. Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 2.5% Advanced Micro Devices, Inc.* (a) First Solar, Inc.* (a) Intel Corp. (a) KLA-Tencor Corp. (a) Kulicke & Soffa Industries, Inc.* Micron Technology, Inc.* Teradyne, Inc.* (a) Software 2.4% Microsoft Corp. Solarwinds, Inc.* (a) Materials 3.9% Chemicals 2.3% CF Industries Holdings, Inc. Georgia Gulf Corp. PPG Industries, Inc. Valspar Corp. Construction Materials 0.3% Cemex SAB de CV (ADR) (a) Metals & Mining 0.6% Kinross Gold Corp. Ternium SA (ADR) Yamana Gold, Inc. (a) Paper & Forest Products 0.7% Domtar Corp. (a) Louisiana-Pacific Corp.* (a) Telecommunication Services 2.2% Diversified Telecommunication Services 1.9% Verizon Communications, Inc. (a) Wireless Telecommunication Services 0.3% China Mobile Ltd. (ADR) Utilities 3.2% Electric Utilities 0.7% Edison International (a) NV Energy, Inc. Independent Power Producers & Energy Traders 0.9% Calpine Corp.* NRG Energy, Inc.* Multi-Utilities 1.6% Ameren Corp. Consolidated Edison, Inc. (a) DTE Energy Co. PG&E Corp. (a) Sempra Energy Total Common Stocks (Cost $3,140,731,147) Securities Lending Collateral 27.2% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $877,261,456) Cash Equivalents 1.2% Central Cash Management Fund, 0.14% (b) (Cost $38,747,705) % of Net Assets Value ($) Total Investment Portfolio (Cost $4,056,740,308) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $4,065,442,858.At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $36,225,471.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $151,556,479 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $115,331,008. (a) All or a portion of these securities were on loan amounting to $816,317,834. In addition, included in other assets and liabilities, net are pending sale, amounting to $113,077,771, that are also on loan. The value of all securities loaned at June 30, 2012 amounted to $929,395,605 which is 28.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At June 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 9/21/2012 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
